Citation Nr: 0724950	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  92-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1979 to May 1982.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 1997 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities.  

The veteran presented testimony at a Central Office hearing 
before the undersigned Veterans Law Judge in July 2003.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

This matter was remanded to the RO in August 2004 and March 
2006 for additional development.  


FINDINGS OF FACT

1.  Service connection is in effect for traumatic 
degenerative joint disease of the lumbosacral spine which is 
rated as 40 percent disabling; traumatic arthritis of the 
cervical spine which is rated as 30 percent disabling; 
chondromalacia of the left knee which is rated as 20 percent 
disabling; chondromalacia of the right knee which is rated as 
10 percent disabling; right knee limitation of motion which 
is rated as 10 percent disabling; limitation of motion of the 
left knee which is rated as 10 percent disabling; and 
hemorrhoids which are rated as zero percent disabling.  

2.  The veteran's combined disability rating is 80 percent 
and the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a).  

3.  The competent evidence establishes that the veteran's 
service-connected disabilities do not preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2005.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for entitlement to a 
total rating based upon individual unemployability, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Regarding the Dingess notice, elements (1) (2) and (3) 
(veteran status, current existence of a disability and 
relationship of such disability to the veteran's service) are 
not at issue.  Regarding elements (4) and (5) (degree of 
disability and effective date), the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date in a September 2006 
letter.   

Although the March 2005 VCAA notice letter and the September 
2006 Dingess notice letter were provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  After the 
March 2005 VCAA notice was provided, the veteran had a year 
to respond to the notice and submit additional evidence in 
support of her claim before the claim was certified to the 
Board.  In March 2006, the claim was again remanded to the RO 
for additional evidence and the veteran had another year to 
submit argument and evidence in support of her claim for a 
total rating.  After the March 2005 notice, the claim was 
readjudicated in September 2005 and February 2007.  After the 
September 2006 Dingess notice, the claim was readjudicated in 
February 2007.  The veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a total rating due to 
individual unemployability based upon service-connected 
disabilities, and the duty to assist requirements have been 
satisfied.  All available service medical records were 
obtained.  VA treatment records from the Columbia VA medical 
facility dated from 1980 to August 2005 have been obtained.  
Also of record are treatment records from the veteran's 
treating physician, Dr. G.N. dated from 1992 to 2004 along 
with his November 2005 statement, and treatment records from 
Dr. B. dated in 1987, and Dr. J.C. dated in 1991.  The 
veteran's records from the Social Security Administration 
(SSA) dated from the 1980's to 2004 are associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded VA 
examinations in June 1999, July 1997, October 2001, and March 
2005 to determine the nature and severity of the service-
connected disabilities.  In October 2006 and November 2006, 
medical opinions were obtained as to whether the service-
connected disabilities caused individual unemployability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the 
schedular disability rating is less than 100 percent, a total 
rating due to individual unemployability may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

Marginal employment shall not be considered "substantially 
gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 
13 Vet. App. 342 (2000), the Court defined "substantially 
gainful employment" as an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income..."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992).  However, advancing age, any impairment caused by 
conditions that are not service connected, and prior 
unemployability status must be disregarded when determining 
whether she currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Service connection is in effect for traumatic degenerative 
joint disease of the lumbosacral spine which is rated as 40 
percent disabling; traumatic arthritis of the cervical spine 
which is rated as 30 percent disabling; chondromalacia of the 
left knee which is rated as 20 percent disabling; 
chondromalacia of the right knee which is rated as 10 percent 
disabling; right knee limitation of motion which is rated as 
10 percent disabling; limitation of motion of the left knee 
which is rated as 10 percent disabling; and hemorrhoids which 
are rated as zero percent disabling.  The combined disability 
evaluation is 80 percent and the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis.  

The competent evidence of record establishes that the 
veteran's service-connected disabilities are not severe 
enough to preclude the veteran from participating in all 
forms of substantially gainful employment.  A November 2006 
VA medical opinion indicates that the VA physician concluded 
that it was less likely than not that the veteran was 
precluded from maintaining gainful employment due to her 
service-connected disabilities.  The VA physician indicated 
that the rationale for his opinion was that the veteran's 
service-connected disabilities in and of themselves were not 
severe enough to preclude the veteran from maintaining 
gainful employment.  Regarding the current severity of the 
service-connected disabilities, the VA physician noted that 
an October 2006 x-ray examination of the lumbar spine showed 
mild scoliosis and mild spondylosis, an October 2006 x-ray 
examination of the knees showed mild degenerative changes, 
and a November 2002 Magnetic Resonance Imaging (MRI) of the 
lumbar spine showed mild degenerative disc disease at L3-4 
and L4-5.  The VA physician noted that the veteran reported 
that her reasons for not working were depression, synovitis 
of the hands, pain in the feet and ankles, generalized 
stiffness in the morning, and back pain.  The VA physician 
noted that the veteran had a number of other significant 
conditions including rheumatoid arthritis with generalized 
stiffness which were considered more disabling.   

A March 2005 VA examination report indicates that the VA 
examiner reviewed the claims folder and examined the veteran.  
The VA examiner opined that there was no orthopedic reason in 
the knees that the veteran should not be able to obtain 
gainful employment.  The VA examiner indicated that he found 
nothing on examination that would legitimize any diagnosis 
for her knee pain.  He found no instability or subluxation of 
either knee and there were conflicting reports of instability 
upon examination in the claims file.  The VA examiner 
indicted that he was unable to determine whether there was 
weakened movement, excess fatigability, or incoordination in 
the knees due to lack of patient cooperation.  The VA 
examiner indicated that he did not have a good sense of what 
the range of motion of the veteran's knees was, given that 
during the examination it was much less than the simple 
motion that the examiner observed by watching the veteran sit 
in a chair.  The VA examiner believed that the veteran's pain 
was much more of a chronic pain syndrome than any particular 
pathology associated with the veteran's knees.     

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the November 2006 and March 2005 VA 
medical opinions are highly probative because the opinions 
were based upon a review of the claims file and the veteran's 
medical history.  In March 2005, the veteran was examined by 
the VA physician.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The VA 
physicians provided the rationale for the medical opinions 
and pointed to the evidence which supported the opinions.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
In short, the probative medical evidence of record 
establishes that the veteran's service-connected disabilities 
do not render the veteran unable to secure or follow 
substantially gainful employment.  

The veteran has submitted medical evidence and medical 
opinions in support of her claim.  However, this medical 
evidence attributes the veteran's unemployability to 
nonservice-connected disabilities and service-connected 
disabilities.  This evidence does not establish that the 
service-connected disabilities alone cause unemployability.  
For instance, in a June 2000 medical record, Dr. G.N., the 
veteran's internist, opined that the veteran was totally 
disabled due to the degenerative arthritis of the spine, 
knees, ankles, and cervical spine and sciatica into the legs.  
Dr. G.N. noted that the veteran did not have the capacity to 
do repetitive movements with her hands because of the 
arthritis, she did not have the capacity to stand for two 
hours in one spot because of the arthritis and the 
radiculopathy into the lower extremities, she did not have 
the capacity to sit for six hours because of the 
radiculopathy and degenerative arthritis, and she did not 
have the capacity to walk short distances because of the 
radiculopathy and arthridiges in the feet, ankles and knees 
and the radiculopathy.  

In a November 1998 statement, Dr. G.N. opined that based on 
the veteran's pain and the involvement from her degenerative 
arthritis in other extremities, the veteran was not capable 
of sedentary activity.  Dr. G.N. indicated that because of 
the veteran's severe limitations, she was classified as 
disabled.  Dr. G.N. indicated that the veteran continued to 
have severe degenerative arthritis and fibromyalgia with 
fibrositis.  In a June 1997 statement, Dr. G.N. stated that 
the veteran had severe fibromyalgia with multiple joint 
involvement, in addition to severe degenerative arthritis of 
the cervical and lumbosacral area with radiculopathy into the 
leg, and moderate to severe anxiety depressive reaction.  Dr. 
G.N. opined that the veteran did not have the capacity to 
work because of pains in the extremities from both 
fibromyalgia and degenerative arthritis as well as the 
radiculopathy into the leg as a result of the lumbosacral 
spine disorder.   
  
There is other evidence of record which establishes that the 
veteran is unemployable due to a combination of service-
connected and nonservice-connected disabilities.  The October 
2006 VA medical opinion indicates that the VA physician 
reviewed the claims folder and interviewed but did not 
examine the veteran.  The VA physician noted that he spent a 
great deal of time talking with the veteran about her 
condition.  The veteran reported that she was not currently 
employed and she had medical problems with her hands, 
shoulders, hips, knees, feet, cervical spine, and lumbar 
spine.  The VA physician noted that the veteran had undergone 
evaluation and treatment for the service-connected lumbar 
spine, cervical spine, and knee disabilities.  He also noted 
that the veteran had diagnoses of rheumatoid arthritis, 
fibromyalgia, and severe depression which are not service-
connected.  The impression was that the veteran had numerous 
complaints which was classic of a patient with fibromyalgia.  
The VA physician opined that the veteran represented a very 
complex patient when trying to discern her actual physical 
findings and quite possibly physical pathology from her 
fibromyalgia and depression.  The VA physician noted that it 
had been difficult in the past for the examiners to obtain a 
good examination and he further opined that the veteran's 
entire constellation of symptoms both orthopedic and 
otherwise may prevent her from maintaining gainful employment 
but he was unable to clearly discern whether or not the 
unemployability was strictly due to her orthopedic issues.  

An SSA decision dated in July 1990 indicates that the veteran 
was disabled under the provisions of the Social Security Act 
since May 5, 1986.  The SSA decision notes that the veteran's 
combination of impairments including depression and chronic 
back and knee pain precluded the performance of even 
sedentary work on a sustained basis.  A May 1999 SSA record 
indicates that the veteran's primary diagnosis was sprains 
and strains, all types, and the secondary diagnosis was 
affective and mood disorders.  

The central inquiry in determining whether a veteran is 
entitled to a total rating due to individual unemployability 
is whether that veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The medical 
evidence submitted by the veteran supportive of her claim 
does not establish that the service-connected lumbar spine, 
cervical spine, and knee disabilities and the service-
connected hemorrhoids alone are of sufficient severity to 
produce unemployability.  When determining whether a veteran 
is entitled to a total rating due to individual 
unemployability, any impairment caused by conditions that are 
not service-connected must be disregarded when determining 
whether he or she currently is unemployable.  38 C.F.R. § 
4.16(a).  Thus, the Board finds that the medical evidence 
which establishes that the veteran is unemployable due to a 
combination of service-connected and nonservice-connected 
disabilities is not competent evidence that the veteran is 
unemployable due to the service-connected disabilities alone.  
The veteran has not submitted competent evidence which 
establishes that the service-connected disabilities are 
severe enough to cause unemployability.  

In conclusion, the probative evidence of record, specifically 
the March 2005 VA examination report and the November 2006 VA 
medical opinion, clearly establish that the service-connected 
disabilities are not severe enough to preclude substantially 
gainful employment.  Based upon these findings and for the 
reasons and bases expressed above, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to total rating based on unemployability due to 
service-connected disabilities, and the claim is denied.  

ORDER


Entitlement to total rating based on unemployability due to 
service-connected disabilities is not warranted.  The appeal 
is denied.   



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


